

116 HR 330 IH: Climate Solutions Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 330IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Ted Lieu of California (for himself, Mr. Gomez, Ms. Lee of California, Ms. DeLauro, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reduce greenhouse gas emissions and protect the climate. 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Climate Solutions Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings; sense of Congress. 
Title I—Renewable energy 
Sec. 101. National renewable energy standard. 
Title II—Energy efficiency 
Sec. 201. National energy efficiency standard. 
Title III—Science-Based Reductions 
Sec. 301. Emission reduction targets. 
Sec. 302. National academies review. 
Sec. 303. Regulations. 
Sec. 304. Savings clause. 
Sec. 305. Definitions.  
2.Findings; sense of Congress 
(a)FindingsThe Congress finds as follows: (1)The United States has the objective of stabilizing greenhouse gas concentrations in the atmosphere at a level that would prevent dangerous anthropogenic interference with the climate system as demonstrated by becoming a party to the 1992 United Nations Framework Convention on Climate Change, pledging to China to reduce greenhouse gas emissions to 28 percent of their 2005 levels by 2025, and regulating greenhouse gas emissions from stationary sources, mobile sources, and electrical power suppliers. 
(2)To achieve this objective, the increase in global mean surface temperature should not exceed 2°C (3.6°F) above preindustrial temperature by 2100 consistent with the Paris Agreement that entered into force in 2016. (3)The risks associated with a temperature increase above 2°C (3.6°F) are grave, including the disintegration of the Greenland ice sheet, which, if it were to melt completely, would raise global average sea level by approximately 23 feet, devastating many of the world’s coastal areas and population centers. 
(4)A 2018 report by the Intergovernmental Panel on Climate Change demonstrated that limiting the temperature increase to 1.5°C will result in still harmful, but significantly less severe outcomes than a 2°C increase.  (5)The Intergovernmental Panel on Climate Change projects that temperatures will rise 1.5°C between 2030 and 2052. In order to limit the temperature increase to 1.5°C, global net anthropogenic carbon dioxide emissions must reach net zero by 2050. 
(6)The 2018 National Climate Assessment, authored by more than 300 experts and released by the United States Global Change Research Program, makes clear that the present unprecedented rises in global temperature are primarily due to human activities. The changing climate will devastate all sectors of society and disproportionately harm the most vulnerable communities. (7)Serious global warming impacts have already been observed in the United States and worldwide, including— 
(A)increases in heat waves and other extreme weather events; (B)rise in sea level, retreat of glaciers and polar ice; 
(C)decline in mountain snowpack, increased drought (including droughts in the West and South United States) resulting in damage to our economy and property; (D)extreme weather conditions resulting in wildfires, stronger hurricanes, and polar vortex occurrences resulting in further damage to property and our economy; 
(E)damage to our environment such as ocean acidification, extensive coral bleaching, migrations, and shifts in the yearly cycles of plants and animals; and (F)effects on human population, including population displacement and adverse health effects such as the spread of infectious diseases and climate-related conditions such as asthma. 
(8)Scientists project that under a midrange estimate of global warming, by 2050, roughly 25 percent of animal and plant species will be committed to extinction. (9)After remaining steady from 2014 to 2016, global carbon dioxide emissions increased 1.6 percent in 2017. 
(10)Decisive action is needed to minimize the many dangers posed by global warming. (11)The timing of such action is critical, given that greenhouse gases can persist in the atmosphere for more than a century. 
(12)With less than 5 percent of the world population, the United States emits approximately 15 percent of the world’s total greenhouse gas emissions and must be a leader in addressing global warming. (13)The State of California, the 5th largest economy in the world, has shown that renewable energy standards and greenhouse gas emissions regulation can reduce greenhouse gas emissions while fostering significant economic growth. 
(14)Existing energy efficiency and clean, renewable energy technologies can reduce global warming pollution, while saving consumers money, reducing our dependence on oil, enhancing national security, cleaning the air, and protecting pristine places from drilling and mining. (b)Sense of CongressIt is the sense of the Congress that the United States should participate in negotiations under the 1992 United Nations Framework Convention on Climate Change and honor its commitments therefrom with the objective of securing and continuing United States participation in agreements, including the Paris Agreement that the United States accepted on September 3, 2016, and took effect on November 4, 2016, that— 
(1)establish mitigation commitments by all countries that are major emitters of greenhouse gases, consistent with the principle of common but differentiated responsibilities; (2)achieve reductions in global greenhouse gas emissions at a pace and level sufficient to avoid dangerous interference with the Earth’s climate; and 
(3)advance and protect the economic and national security interests of the United States. IRenewable energy 101.National renewable energy standardTitle VI of the Public Utility Regulatory Policies Act of 1978 is amended by adding at the end the following: 
 
610.National renewable energy standard 
(a)In generalThe Secretary shall promulgate regulations requiring that— (1)beginning in calendar year 2020, the percentage of electric energy generated from renewable sources that is sold at the retail level in the United States shall increase each year; and 
(2)in calendar year 2035 and each subsequent calendar year, such percentage shall not be less than 100 percent of the total electric energy sold at the retail level in the United States.  (b)ConsultationThe Secretary shall carry out this section in consultation with the Administrator of the Environmental Protection Agency. 
(c)Rule of constructionNothing in this section shall be construed to preempt or limit State actions to enhance renewable energy generation or energy efficiency.. IIEnergy efficiency 201.National energy efficiency standard (a)In generalTitle VI of the Public Utility Regulatory Policies Act of 1978, as amended by section 101 of this Act, is further amended by adding at the end the following: 
 
611.National energy efficiency standard 
(a)In generalThe Secretary shall promulgate regulations in accordance with this section setting end-user savings targets for retail electric energy and natural gas suppliers. (b)ConsultationThe Secretary shall carry out this section in consultation with the Administrator of the Environmental Protection Agency. 
(c)RequirementsWith respect to targets under subsection (a): (1)The targets shall require each supplier to secure annual savings of a set percentage of the supplier’s most recent year’s sales to retail customers. 
(2)The savings shall be achieved through end-use efficiency improvements at customer facilities. (3)The targets— 
(A)for retail electric energy suppliers shall increase gradually from 0.25 percent of sales in 2020 to 1.5 percent of sales in 2025 and each year thereafter through 2030; and (B)for retail natural gas suppliers shall increase gradually from 0.25 percent of sales in 2020 to 0.5 percent of sales in 2025 and each year thereafter through 2030. 
(4)The targets are cumulative. Each year’s savings shall be achieved in addition to the previous years’ savings. (d)Required percentages after 2030The Secretary may, upon petition or upon the Secretary’s own initiative, increase the required percentage of end-user savings for years after 2030. 
(e)Market-Based Trading SystemThe Secretary shall allow suppliers to achieve the targets under subsection (a) through a market-based trading system. (f)Rule of constructionNothing in this section shall be construed to preempt or limit State actions to enhance renewable energy generation or energy efficiency.. 
(b)Conforming amendmentThe table of contents for the Public Utility Regulatory Policies Act of 1978 is amended by inserting after the item relating to section 608 the following:    Sec. 609. Rural and remote communities electrification grants. Sec. 610. National renewable energy standard. Sec. 611. National energy efficiency standard.. IIIScience-Based Reductions 301.Emission reduction targetsNot later than 2 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (in this title referred to as the Administrator) shall promulgate annual emission reduction targets for each of calendar years 2030 through 2050, so as to ensure that the quantity of United States greenhouse gas emissions— 
(1)in 2035, is at least 40 percent below the quantity of such emissions in 1990; and (2)in 2050, is at least 80 percent below the quantity of such emissions in 1990. 
302.National academies reviewNot later than 5 years after the date of the enactment of this Act, and every 5 years thereafter, the Administrator shall enter into an arrangement with the National Academies (or, if the National Academies decline to enter into such arrangement, another appropriate entity) under which the National Academies, acting through the National Academy of Sciences and the National Research Council, will submit a report to the Administrator and the Congress on the prospects for avoiding dangerous anthropogenic interference with the climate system and the progress made to date. Each such report shall— (1)evaluate whether the emission reduction targets promulgated pursuant to section 301 and the policies to reduce United States greenhouse gas emissions under this Act, the amendments made by this Act, and other provisions of law, including the Clean Air Act (42 U.S.C. 7401 et seq.), are likely to be sufficient to avoid dangerous climate change, taking into account the actions of other nations; and 
(2)if the National Academies concludes that such targets and policies are not likely to be sufficient to avoid dangerous climate change— (A)identify the needed amount of further reductions in atmospheric greenhouse gas concentrations; and 
(B)recommend additional United States and international actions to further reduce atmospheric greenhouse gas concentrations. 303.Regulations (a)In generalThe Administrator shall— 
(1)not later than 7 years after the date of enactment of this Act, promulgate final regulations to implement the emission reduction targets under section 301; and (2)not less than every 5 years thereafter— 
(A)review such regulations, taking into account the reports under section 302; and (B)revise such regulations as necessary to implement such emission reduction targets. 
(b)Rulemaking on recommendations of national academiesIf any report under section 302 includes a recommendation under section 302(2)(B) for regulatory action by a Federal department or agency, and such regulatory action is within the authority of such department or agency (under law other than this subsection), the head of such department or agency shall, not later than 2 years after the submission of such report, finalize a rulemaking— (1)to carry out such regulatory action; or 
(2)to explain the reasons for declining to act. (c)Additional regulationsThe regulations promulgated under subsection (a) may include additional regulations to reduce emissions of United States greenhouse gases from any source or sector. Any such regulations that address sources whose greenhouse gas emissions are regulated pursuant to section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)) shall account for the compliance schedule promulgated pursuant to such section 111(d). Regulations under this section may include market-based measures, emissions performance standards, efficiency performance standards, best management practices, technology-based requirements, and other forms of requirements. 
(d)Relation to other authorityThe authority vested by this title is in addition to the authority to regulate greenhouse gas emissions pursuant to other provisions of law. 304.Savings clauseNothing in this title shall be interpreted to preempt or limit State actions to address climate change. 
305.DefinitionsIn this title: (1)Greenhouse gasThe term greenhouse gas means— 
(A)carbon dioxide; (B)methane; 
(C)nitrous oxide; (D)hydrofluorocarbons; 
(E)perfluorocarbons; (F)sulfur hexafluoride; or 
(G)any other anthropogenically emitted gas that is determined by the Administrator, after notice and comment, to contribute to global warming to a non-negligible degree. (2)United States greenhouse gas emissionsThe term United States greenhouse gas emissions means the total quantity of greenhouse gas emissions calculated by the Administrator on an annual basis and reported to the United Nations Framework Convention on Climate Change Secretariat. 
